DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
On pages 9-10 of Remarks, Applicant argues that currently amended claims 1 and 8 overcome the prior art rejection of Sakate et al. (US Publication 2018/0261390). Particularly, the Applicant argues that the limitations requiring the first region and second region of the cover portions are not disclosed by Sakate. 
The Examiner respectfully disagrees with the above assertion. As shown in the instant rejection, in conjunction with Figure 3 of Examiner’s Comments (Figure 3EC) and the disclosure of Sakate, a first cover region can be defined by CR11 and CR21 (See Figure 3EC below). The second cover region can be defined by CR12 and CR22 (See Figure 3EC below). Both regions are formed in a thickness direction in relation to one another. The content of Magnesium contained in CR12 and CR22 is greater than that of CR11 and CR21, since the second regions include the bonding region, 18. 
4.	Applicant’s arguments, see page 10 of Remarks, filed December 20, 2021, with respect to claim 16 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. The Applicant has successfully incorporated allowable subject matter into independent claim 16. 


Terminal Disclaimer
The terminal disclaimer filed on December 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,614,955 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the first region" and “the second region” of the side margin portions in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first region" and “the second region” of the side margin portions in Line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, and 15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakate et al. (US Publication 2018/0261390).


    PNG
    media_image1.png
    559
    660
    media_image1.png
    Greyscale


In re claim 1, Sakate discloses a multilayer ceramic capacitor comprising: 

a plurality of internal electrodes (12, 13 – Figure 2, ¶47) disposed in the ceramic body, exposed to the first and second surfaces (Figure 2, Figure 3), and each having 10one end exposed to the third or fourth surface (left and right surfaces of 11 – Figure 2); and 
a first side margin portion (M1 – Figure 3EC, ¶47; Note that the side margin includes elements 17 and 18 adjacent to the internal electrodes) and a second side margin portion (M2 – Figure 3EC, ¶47; Note that the side margin includes elements 17 and 18 adjacent to the internal electrodes) disposed on end portions of the internal electrodes (12, 13 – Figure 3EC) exposed to the first and second surfaces (Figure 1, Figure 3EC), respectively, wherein 
the ceramic body includes an active portion (19 – Figure 3, ¶49) 15including the plurality of internal electrodes (12, 13 – Figure 2, Figure 3) disposed to face each other with each of the dielectric layers (21 – Figure 2) interposed therebetween in the thickness direction and forming capacitance (Figure 2), and 
cover portions (C1, C2 – Figure 3, ¶47) disposed on upper and lower surfaces of the active portion (Figure 3EC1), 
each of the cover portions is divided into a first region (CR11, CR21 – Figure 3EC) 25adjacent to an outer surface of the ceramic body (Figure 3EC) and a second Page 43 DM_US 156167126-1.097821.1330region (CR12, CR22 – Figure 3EC) adjacent to an internal electrode disposed in an outermost portion of the ceramic body among the plurality of internal electrodes (Figure 3EC2), the first regions (CR11, CR12 – Figure 3EC) of the cover portions are respectively disposed on the second regions of the cover portions (CR12, CR22 – Figure 3EC) in the thickness direction, 

	In re claim 7, Sakate discloses the multilayer ceramic capacitor of claim 1, as explained above. Sakate further discloses wherein a width of the first regions of the first and second side margin portions (M1, M2 – Figure 3EC) is 12 µm or less and a width of the second regions thereof is 3 µm or less (Figure 3EC; Note that the Examiner is taking any arbitrary thickness to fit any region limitation.).
In re claim 8, Sakate discloses a method of manufacturing a multilayer ceramic Page 45 DM_US 156167126-1.097821.1330capacitor, the method comprising: 
preparing a first ceramic green sheet on which a plurality of first internal electrode patterns are disposed to have a predetermined interval therebetween and a second ceramic green 5sheet on which a plurality of second internal electrode patterns are disposed to have a predetermined interval therebetween (¶68-73); 
forming a ceramic green sheet laminate by stacking the first and second ceramic green sheets so that the plurality of first and second internal electrode patterns are alternated 10with each other (¶75-76, Figure 8); 
cutting the ceramic green sheet laminate to have side surfaces to which distal ends of the plurality of first and second internal electrode patterns are exposed in a width direction (¶79-81, Figure 9);  
15forming a first side margin portion and a second side margin portion on the side surfaces of the ceramic green sheet laminate to which the distal ends of the plurality of first and second internal electrode patterns are exposed (¶83-87); and 

wherein the ceramic body includes an active portion (19 – Figure 3) including the first and second internal electrodes (12, 13 – Figure 2, Figure 3) disposed to face each other with each of the dielectric layers (21 – Figure 2, Figure 3) interposed 25therebetween in a thickness direction and forming capacitance (Figure 2, Figure 3), and cover portions Page 46(C1, C2 – Figure 3EC1) DM_US 156167126-1.097821.1330disposed on upper and lower surfaces of the active portion (19 – Figure 3EC1), 
each of the cover portions is divided into a first region (CR11, CR21 – Figure 3EC2) adjacent to an outer surface of the ceramic body (Figure 3EC2) and a second region (CR21, CR22 – Figure 3EC2) adjacent to an internal electrode (12, 13 – Figure 3EC2) disposed in an outermost portion of the ceramic body among the first and second 10internal electrodes, the first regions (CR11, CR12 – Figure 3EC) of the cover portions are respectively disposed on the second regions of the cover portions (CR12, CR22 – Figure 3EC) in the thickness direction,
and contents of magnesium (Mg) contained in the second regions 5of the cover portions are larger than contents of magnesium (Mg) contained in the first regions of the cover portions, (¶57-59, Figure 4; Note that second regions include Magnesium at a higher content since they include the bonding layer, 18). 
	In re claim 15, Sakate discloses the multilayer ceramic capacitor of claim 8, as explained above. Sakate further discloses wherein a width of the first regions of the first and second side margin portions (M1, M2 – Figure 3EC) is 12 µm or less and a width of the second regions thereof is 3 µm or less (Figure 3EC; Note that the Examiner is taking any arbitrary thickness to fit any region limitation.).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390) in view of Kato et al. (US Publication 2017/0213649).
In re claim 3, Sakate discloses the multilayer ceramic capacitor of claim 1, as explained above. Sakate does not disclose wherein a ratio of a thickness of a region of the first or second side margin portion coming into contact with a distal end of the 20internal electrode disposed in the outermost portion of the ceramic body to a thickness of a region of the first or second side margin portion coming into contact with a distal end of an internal electrode disposed in a central portion of the ceramic body among the plurality of internal electrodes is 0.9 25or more to 1.0 or less.
Kato discloses margin portions (17 – Figure 3, ¶65) for a multilayer ceramic electronic component (10 – Figure 1, ¶54) that are uniform in thickness (¶141).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin thickness characteristics as described by Kato for the purposes of miniaturization while ensuring that insulation properties of the periphery of the internal electrodes does not deteriorate. 
In re claim 4, Sakate discloses the multilayer ceramic capacitor of claim 1, as explained above. Sakate does not disclose wherein a ratio of a thickness of a region of the first or second side margin portion coming into contact with a corner of the ceramic 5body to a thickness of a region of the first or second side margin portion coming into contact with a distal end of an internal electrode disposed in a central portion of the ceramic body among the plurality of internal electrodes is 0.9 or more to 1.0 or less.
Kato discloses margin portions (17 – Figure 3, ¶65) for a multilayer ceramic electronic component (10 – Figure 1, ¶54) that are uniform in thickness (¶141).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin thickness characteristics as described by Kato for the purposes of miniaturization while ensuring that insulation properties of the periphery of the internal electrodes does not deteriorate. 
In re claim 11, Sakate discloses the method of claim 8, as explained above. Sakate does not disclose wherein a ratio of a thickness of a region of the first or second side margin portion coming into contact with a distal end of the 20internal electrode disposed in the outermost portion of the ceramic body to a thickness of a region of the first or second side margin portion coming into contact with a distal end of an internal electrode disposed in a central portion of the ceramic body among the plurality of internal electrodes is 0.9 25or more to 1.0 or less.
Kato discloses margin portions (17 – Figure 3, ¶65) for a multilayer ceramic electronic component (10 – Figure 1, ¶54) that are uniform in thickness (¶141).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin thickness characteristics as described by Kato for the purposes of miniaturization while ensuring that insulation properties of the periphery of the internal electrodes does not deteriorate. 
In re claim 12, Sakate discloses the method of claim 8, as explained above. Sakate does not disclose wherein a ratio of a thickness of a region of the first or second side margin 
Kato discloses margin portions (17 – Figure 3, ¶65) for a multilayer ceramic electronic component (10 – Figure 1, ¶54) that are uniform in thickness (¶141).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin thickness characteristics as described by Kato for the purposes of miniaturization while ensuring that insulation properties of the periphery of the internal electrodes does not deteriorate. 

Claims 5, 10, 13, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390).
In re claim 5, Sakate discloses The multilayer ceramic capacitor of claim 1, as explained above. Sakate does not disclose wherein a thickness of each of the dielectric layers is 0.4 µm or less.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the thickness of a dielectric layer to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Sakate discloses the method of claim 8, as explained above. Sakate does not disclose wherein a thickness of each of the dielectric layers is 0.6 µm or less.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the thickness In re Rose, 105 USPQ 237 (CCPA 1955).
Sakate does not disclose a thickness of each of the plurality of internal electrodes is 0.5 µm or less.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the thickness of the internal electrode layers to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13, Sakate discloses the method of claim 8, as explained above. Sakate does not disclose wherein a thickness of each of the dielectric layers is 0.4 µm or less.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the thickness of a dielectric layer to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Sakate does not disclose a thickness of each of the plurality of internal electrodes is 0.4 µm or less.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the thickness of the internal electrode layers to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21, Sakate discloses the multilayer ceramic capacitor of claim 1, as explained above. Sakate does not disclose a thickness of each of the plurality of internal electrodes is 0.4 µm or less.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the thickness of the internal electrode layers to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 22, Sakate discloses the multilayer ceramic capacitor of claim 8, as explained above. Sakate does not disclose a thickness of each of the plurality of internal electrodes is 0.4 µm or less.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the well-known knowledge of adjusting the thickness of the internal electrode layers to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (US Publication 2018/0261390) in view of Kogure et al. (US Publication 2018/0108482).
In re claim 6, Sakate discloses the multilayer ceramic capacitor of claim 1, as explained above. Sakate does not disclose wherein an average thickness of the first and second side margin portions is 2 µm or more to 10 µm or less.
Kogure discloses side margin portions (117 – Figure 14, ¶164) of a multilayer ceramic capacitor (11 – Figure 1) having a thickness of is 2 µm or more to 10 µm or less (¶164).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the margin portions to balance between miniaturization for user specification purposes and reliability through external impacts, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 14, Sakate discloses method of claim 8, as explained above. Sakate does not disclose wherein an average thickness of the first and second side margin portions is 2 µm or more to 10 µm or less.
Kogure discloses side margin portions (117 – Figure 14, ¶164) of a multilayer ceramic capacitor (11 – Figure 1) having a thickness of is 2 µm or more to 10 µm or less (¶164).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the margin portions to balance between miniaturization for user specification purposes and reliability through external impacts, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Claims 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the contents of Magnesium in the second regions of the margin portions is from 10 to 30 moles based on the titanium content of the margin portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al. (US Publication 2017/0169952)	[¶64, Figure 3]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848